Title: To John Adams from Joseph Stephens, 6 February 1782
From: Stephens, Joseph
To: Adams, John



Amsterdam 6 February 1782
Most Hond Sir

I have now Served your excellency more then four year as faithfully as was in my power and have done as much to take care of your intrest at all times as though it had Been my own; and with as much fidelity—now if your excelly. will be kind enough to pass your word for me to Mr Hodshon I can soon get into a good way of busness with success can Soon get advanst a little in the world; and while I am young is the only time for me to try my Luck; and as I intend to marry here in amsterdam if please god I Shall keep a Shoop if possible; of Silk handerchief linnens muslin cambricks chince, &c. And in a place where all the americans french and all other nations Land from their Ships and as the american captins and sailors by many good of that kind by retail I Should be almost sure to have all their custom; therefore if your excelly will be So good as to Speak a good word for me to mr Hodshon he will furnish the Shoop with goods; Mr Hodshon will informe you who the young woman is and of her caricter; I hope to have your excellys approbation as marrying makes young people Steady and more contented then to Live unmarried and runing here and there night and day; I would not leave your excellency while you stayd in europe unless you chose that I Should; for the young woman whome I hope to marry has alredy Larned to keep Shop and is capable of takeing good care of a shoop; and to advantage, therefore when Mr Hodshon waits upon your ecelly if you will be kind enough to Speak for me I Shall be ever bound in duty to you and as I regard honesty as my birth right haveing no other I hope to maintain it as such never forgeting my own country and that Jewel Liberty and freedome;—to Set a mill agoing it requires a considerable courent of water; therefore I hope to have your kind consideration and approbation;

Joseph Stephens

